Citation Nr: 1456856	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  11-15 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to May 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 \ rating decision by the Department of Veterans Affairs (VA) Oakland, California.  

In October 2014, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

The issue involving service connection for type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of prostate cancer which was initially diagnosed in 2009.  

2.  The Veteran had active military service in the Republic of Vietnam during the Vietnam era; he is presumed exposed to Agent Orange during service. 





CONCLUSION OF LAW

Prostate cancer is presumed to have been incurred as a result of Agent Orange exposure in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran claims service connection for prostate cancer due to Agent Orange exposure during active service.  Private medical records confirm that he was diagnosed with prostate cancer, adenocarcinoma of the prostate, in April 2009.  The key question is whether the Veteran was exposed to Agent Orange during active service.  

VA regulations provide that, if a veteran was exposed to an herbicide agent (Agent Orange) during active service, presumptive service connection is warranted for prostate cancer.  Presumptive service connection as a result of Agent Orange exposure is warranted if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2014).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam." 38 C.F.R. § 3.307 (a)(6)(iii) (emphasis added).  "Service in Vietnam" does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994). A showing of actual duty or visitation in the Republic of Vietnam is required to establish qualifying service in Vietnam.

The evidence establishes that the Veteran served in the Navy from February 1967 to May 1971.  His separation papers, DD 214, revels that he was awarded the Vietnam Service Medal.  The Veteran's rate was as an aviation electronics technician third class (ATR 3).  He was assigned to Navy Airborne Early Warning Squadron One (VW-1) from approximately July 1969 to May 1971.  Other service personnel records and service treatment records confirm that the Veteran was qualified as an air crewman.  Other evidence of record reveals that squadron VW-1 was a based on Guam; the land based aircraft of this squadron primarily conducted weather observation duties, including typhoon tracking, although there is evidence that the squadron also provided more conventional airborne radar early warning and reconnaissance as were the duties of other squadrons employing the same aircraft.  

The evidence of record also establishes that VW-1 had a detachment based in Vietnam during the period of time that that Veteran served in the squadron.  The purpose of this detachment was to provide a closer base point for missions in support of operations in Vietnam without the need for long distance flying from Guam.  The Veteran asserts that aircraft from the main squadron would rotate to the detachment in Vietnam for periods of time of about two weeks.  These planes, and their aircrews, were based out of the land airbase in Vietnam for this period.  

The Veteran testified he was involved in approximately eight such temporary duty rotations to Vietnam during his period of service with the squadron.  Interestingly, the Veteran provided almost identical testimony before another Veterans Law Judge during an appeal for a prior claim for service connection.  Attempts to gain actual documentation of the Veteran's service in the Republic of Vietnam from the service department have been unsuccessful.  However, the Board finds the Veteran's testimony to be credible; it is also consistent with the nature and circumstances of his service in this very specific Navy aircraft squadron, and the documented facts of the circumstance of the squadron.  His award of the Vietnam Service Medal also indicates that he was involved in support of operations in Vietnam; most likely as an air crewman on flights in the airspace of Vietnam.  This also tends to support his claim that he was detailed to the squadron detachment in Vietnam.  

Based on his testimony and the supporting evidence of record, Board finds that the Veteran did have service in the Republic of Vietnam during the requisite period of time; he is presumed to have been exposed to Agent Orange during this service.  Accordingly service connection for prostate cancer is warranted.  


ORDER

Service connection for prostate cancer is granted.  


REMAND

The Veteran claims entitlement to service connection for type II diabetes mellitus based Agent Orange exposure during service.  The Board decision above establishes that the Veteran served in the Republic of Vietnam during the requisite period of time and is presumed to have been exposed to Agent Orange.  If the Veteran has a current diagnosis of type II diabetes mellitus, service connection would be warranted under 38 C.F.R. § 3.309(e).  

It is not established that the Veteran has a current diagnosis of type II diabetes mellitus.  In June 2009, the Veteran filed his claim for service connection.  He specifically stated the he had been diagnosed with "pre-diabetes," which is not a diagnosis of type II diabetes mellitus.  A letter dated only a few days from his private primary care physician states that the Veteran "has been diagnosed with type II diabetes and is managed with diet."  However, VA medical records dated subsequent to this do not reveal any diagnosis of diabetes mellitus, being treated or even a noted medical problem.  With the current diagnosis of diabetes mellitus in question a VA examination is necessary.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claim for service connection for diabetes mellitus; specifically inform him to submit all evidence related to his initial diagnosis and treatment for diabetes mellitus.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine whether he warrants a current diagnosis of type II diabetes mellitus.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, his work history, and with consideration of the Veteran's statements, the examiner must indicate if the Veteran has a current diagnosis of type II diabetes mellitus.  

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The medical examination report must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim for service connection for type II diabetes mellitus with consideration of the fact that the Board has determined that the Veteran was presumed exposed to Agent Orange during service.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


